EXHIBIT 10.5
[ON ORBITZ WORLDWIDE LETTERHEAD]
July 31, 2009
James Shaughnessy
c/o Orbitz Worldwide, Inc.
500 West Madison Street, Suite 1000
Chicago, IL 60661
Dear Jim,
The following will confirm our understanding with respect to the housing and
travel allowances payable to you in connection with your employment by Orbitz
Worldwide, Inc. and its affiliates (the “Company”).
Effective as of August 1, 2009 and for the succeeding 12-month period, you will
receive a housing and travel allowance of $9,200 per month (or $4,246.15 per pay
period), less applicable taxes, and will have use of available Company barter
card funds for air travel to and from your home in Connecticut on a weekly
basis. In the event that barter card funds cannot be used (for example, for
change fees or fare increases incurred to change an itinerary for a business
reason) or are no longer available, you will be reimbursed for the actual cost
of such fees and fare changes or the actual cost of an airline ticket to and
from your home in Connecticut consistent with Company travel policies. Any such
reimbursements will be subject to applicable taxes.
The aforementioned allowances and benefits are in lieu of any other relocation
benefits during the relevant period. At the end of this period, the Chief
Executive Officer and the Board of Directors (or appropriate committee thereof)
will review either a continued housing/travel allowance or begin the relocation
process under the Company’s Relocation Policy, Plan A.
The above terms shall amend and supersede any prior agreements or arrangements
between you and the Company (including any of its predecessors) with respect to
the subject matter hereof.
Please indicate your acceptance of this agreement by signing below and returning
it to me.

          Regards,
      /s/ Paul Wolfe       Paul Wolfe      GVP, Human Resources
Orbitz Worldwide, Inc.     

         
/s/ James P. Shaughnessy
 
Employee
  3-Sept-09
 
Date     

